Case: 5:20-cv-00059-BYP Doc #: 5 Filed: 08/31/20 1 of 8. PageID #: 58




PEARSON, J.

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


JUAN MITCHELL, et al.,                          )     CASE NO. 5:20-CV-59
                                                )
               Plaintiffs,                      )
                                                )     JUDGE BENITA Y. PEARSON
               v.                               )
                                                )     MEMORANDUM OF OPINION
CITY OF AKRON POLICE DEPT., et al.,             )     AND ORDER
                                                )     [Resolving ECF Nos. 2, 3]
               Defendants.                      )



       Pending is the Amended Complaint of Plaintiffs Juan Mitchell and Shantal Wilkerson

against Defendants Akron Police Department, Akron Police Detective Pamela Brown, and ABC

Company (“Defendants”), filed pro se. ECF No. 4. Also pending are Plaintiffs’ Motions for

Leave to Proceed in forma pauperis. ECF Nos. 2, 3. For the reasons that follow, the action is

dismissed.

                                        I. Background

       In addition to alleging one count under 42 U.S.C. 1983 against Defendants, Plaintiffs

allege four state law claims against Defendants for conversion, abuse of process, negligence, and

tortious interference with business and contractual relations. ECF No. 4 at PageID #: 48-54.

       Plaintiffs allege that Mitchell purchased a 2007 Chevrolet Tahoe from Best Deals car

dealership on June 24, 2014. Id. at PageID #: 41. He financed the purchase through the

dealership and Best Deals retained a lien interest in the vehicle. Id. Wilkerson purchased a 2005

Toyota Prius from Best Deals in July 2014 and financed that purchase through Best Deals. Id.
Case: 5:20-cv-00059-BYP Doc #: 5 Filed: 08/31/20 2 of 8. PageID #: 59




(5:20CV59)


Plaintiffs allege Wilkerson paid the balance of her loan on May 22, 2015. Id. She then obtained

a new title for the Prius that listed herself and Mitchell as co-owners. Id.

       Plaintiffs contend Wilkerson brought the Prius to Best Deals for repairs in June 2015. Id.

at PageID #: 42. Plaintiffs indicate the title to the vehicle was located in the glove compartment.

While the Prius was at the dealership, Best Deals reported to the Ohio Bureau of Motor Vehicles

(“BMV”) that Plaintiffs had sold the vehicle back to them and applied for a title. Id. Plaintiffs

contend their signatures on the title were forged. Id. Plaintiffs allege that on December 10,

2014, Best Deals reported to the BMV that they had repossessed the Tahoe. Id. Plaintiffs

indicate Mitchell was still driving the Tahoe at the time, unaware that Best Deals had reported it

as a repossession. Id.

       In July 2015, Plaintiffs confronted Best Deals regarding the title transfers of the Prius and

Tahoe. Id. at PageID #: 43. Plaintiffs state that negotiations ensued and eventually they agreed

that Best Deals would keep the Prius, which was valued at $ 7,737.50, and deduct that amount

from the loan balance of the Tahoe. Id. Plaintiffs further allege that the parties agreed their

remaining loan balance, after deduction of the Prius’ value, would be $6,000.00. Id. Plaintiffs

claim Mitchell paid this amount to Best Deals in August 2015. Id. Best Deals allegedly signed

the title and returned it to Mitchell. Id. Mitchell then applied for a new title with a Kalah Ellis

as co-owner. Id. Wilkerson does not appear to have had an ownership interest in the Tahoe. See

id. at PageID #: 44.




                                                  2
Case: 5:20-cv-00059-BYP Doc #: 5 Filed: 08/31/20 3 of 8. PageID #: 60




(5:20CV59)


       On August 14, 2015, Mitchell drove the Tahoe to an automobile auction hoping to sell it

to pay off a debt owed to Towpath Credit Union. Id. Plaintiffs allege Towpath had the title to

the vehicle, although it is unclear how they obtained it. See id. The Tahoe did not sell at the

auction, however, Mitchell found a private buyer, Brendon Butler, who agreed to pay $14,500.00

for it. Butler obtained financing through Towpath. Id. Mitchell, Ellis, Butler, and a

representative from Towpath met on August 25, 2015 to complete the loan process and sign over

title of the Tahoe to Butler. Id.

       Mitchell alleges he was unaware that four days earlier, Best Deals filed a police report

with the Akron Police Department claiming the Tahoe had been stolen from its car lot. Id. Best

Deals filed a second police report on August 24, 2015 indicating Mitchell had stolen the Tahoe’s

title and forged it. Id. at PageID #: 45. Best Deals reported that all of the paperwork for the

Tahoe had also been stolen. Id.

       Akron Detective Brown contacted Mitchell on August 25, 2015. Id. Mitchell explained

to Brown that he had purchased the truck and paid it off. Id. Mitchell claims Brown

nevertheless contacted Towpath and informed it that the Tahoe had been reported stolen. Id.

Towpath cancelled the transaction with Butler. Id. The following day, Brown contacted

Mitchell’s bank and informed it that the check that had been deposited for the Butler transaction

would be dishonored, causing Mitchell’s bank to freeze his accounts. Id. Brown also contacted

the BMV and asked it to cancel Mitchell’s title to the Tahoe. Id. at PageID #: 46.




                                                 3
Case: 5:20-cv-00059-BYP Doc #: 5 Filed: 08/31/20 4 of 8. PageID #: 61




(5:20CV59)


       Mitchell was arrested on August 28, 2015 and charged with grand theft, receiving stolen

property, and tampering with records. Id. The grand jury indicted him in the fall of 2015. State

v. Mitchell, Case No. 2015 CR 08-2671 (Summit Cty Ct. Comm. Pl. 2015). He entered into a

plea deal with the state in which he pled guilty to a reduced charge of tampering with records in

exchange for an agreement to dismiss charges of grand theft and forgery. Id. Mitchell was

sentenced to forty-six days in jail on October 12, 2016. See id.

       Mitchell and Wilkerson now bring this action claiming Brown and the Akron Police

Department took the Tahoe without due process, and committed torts of conversion, abuse of

process, negligence and tortious interference with business and contractual relations. Plaintiffs

seek compensatory and punitive damages. Id at PageID #: 56.

                                     II. Standard of Review

       Pro se pleadings are liberally construed by the Court. Boag v. MacDougall, 454 U.S.

364, 365 (1982) (per curiam); Haines v. Kerner, 404 U.S. 519, 520 (1972). Notwithstanding, the

district court is required under 28 U.S.C. § 1915(e)(2)(B) to review all in forma pauperis

complaints and to dismiss before service any such complaint that the Court determines is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief against a defendant who is immune from such relief. See Hill v. Lappin, 630 F.3d 468, 470

(6th Cir. 2010). While some latitude must be extended to pro se plaintiffs with respect to their

pleadings, the Court is not required to conjure unpleaded facts or construct claims against




                                                 4
Case: 5:20-cv-00059-BYP Doc #: 5 Filed: 08/31/20 5 of 8. PageID #: 62




(5:20CV59)


defendants on behalf of a pro se plaintiff. See Grinter v. Knight, 532 F.3d 567, 577 (6th Cir.

2008) (citation omitted); Thomas v. Brennan, 1:18-CV-1312, 2018 WL 3135939, at *1 (N.D.

Ohio June 26, 2018) (citing Beaudett v. City of Hampton, 775 F.2d 1274, 1277 (4th Cir. 1985)

and Erwin v. Edwards, 22 F. App’x 579, 580 (6th Cir. 2001)).

         In order to withstand scrutiny under § 1915(e)(2)(B), “‘a complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.’”

Hill, 630 F.3d at 470-71 (holding that the dismissal standard articulated in Ashcroft v. Iqbal, 556

U.S. 662 (2009) and Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) governs dismissals for

failure to state a claim under § 1915(e)(2)(B) and § 1915A) (quoting Iqbal, 556 U.S. at 678

(quoting Twombly, 550 U.S. at 570)). Thus, a complaint fails to state a claim on which relief

may be granted when it lacks “sufficient factual matter, accepted as true, to state a claim to relief

that is plausible on its face.” Id. at 471.

                                              III. Analysis

         As an initial matter, none of the claims asserted in the Amended Complaint appear to pertain

to Wilkerson. She contributed her Prius toward the purchase of Mitchell’s Tahoe but was not given

an ownership interest in the Tahoe. As noted, Mitchell added another individual on the title as a co-

owner. The Amended Complaint does not allege that she had contact with the Akron Police

Department or Brown during the investigation. Furthermore, Wilkerson does not appear to have

been indicted or charged with a crime in connection with the title transfer of the Tahoe. See ECF

No. 4.


                                                    5
Case: 5:20-cv-00059-BYP Doc #: 5 Filed: 08/31/20 6 of 8. PageID #: 63




(5:20CV59)


       To have standing to bring a claim, a party must assert her own legal rights and interests, and

cannot rest her claim to relief on the legal rights or interests of third parties. Warth v. Seldin, 422

U.S. 490, 499 (1975); Allstate Insurance Co. v. Wayne County, 760 F.2d 689, 693 (6th Cir. 1985).

The fact that Wilkerson may be collaterally affected by the adjudication of Mitchell’s claims does

not necessarily extend the Court’s Article III powers to her. See Allstate Insurance Co., 760 F.2d

at 692. Because Wilkerson does not appear to have an ownership interest in the Tahoe, and was not

involved in the criminal investigation, she lacks standing to assert the claims raised in the Amended

Complaint.

       The only federal claim Mitchell raises in the Amended Complaint is one for denial of due

process under 42 U.S.C. § 1983. It is clear from the face of the pleading that the statute of

limitations period for raising § 1983 claims has expired. Ohio’s two year statute of limitations for

bodily injury applies to §1983 claims. LRL Props. v. Portage Metro Hous. Auth., 55 F. 3d 1097 (6th

Cir. 1995). The actions alleged in the Complaint took place between 2014 and 2016. This action

was filed in 2020, well beyond the expiration of the two-year statute of limitations period. There

would be no purpose in allowing this matter to go forward in view of the fact that it is clearly time-

barred. See Fraley v. Ohio Gallia Cty., No. 97-3564, 1998 WL 789385, at *1 (6th Cir. Oct. 30,

1998) (affirming sua sponte dismissal of pro se §1983 action filed after two-year statute of

limitations for bringing such an action had expired).

       Furthermore, even if Mitchell could overcome the statue of limitations bar, he could not

proceed with his § 1983 claim. The crux of Mitchell’s claim is that he was the rightful owner and



                                                  6
Case: 5:20-cv-00059-BYP Doc #: 5 Filed: 08/31/20 7 of 8. PageID #: 64




(5:20CV59)


title holder of the Tahoe and the actions of the Akron Police Department and Detective Brown

deprived him of that title without due process. Mitchell, however, pled guilty to tampering with the

records in that transaction. If the Court were to find that Mitchell was the lawful owner of the Tahoe

and the Defendants indeed deprived him of his property without due process, it would call into

question the validity of his conviction.

       In order to recover damages for harm caused by actions whose unlawfulness would render

a conviction or sentence invalid, a § 1983 Plaintiff must prove that the conviction or sentence has

been reversed on direct appeal, or called into question by a federal court’s issuance of a writ of

habeas corpus under 28 U.S.C. § 2254. See Heck v. Humphrey, 512 U.S. 477, 486 (1994). A claim

for damages bearing that relationship to a conviction or sentence that has not been invalidated is not

cognizable under § 1983. Because Mitchell’s due process claim requires that he first must have a

constitutionally protected property interest in the Tahoe, a favorable judgment would call into

question his conviction for tampering with records. He does not allege that the conviction was

overturned on appeal or through a habeas petition. He therefore cannot bring a due process claim.

       Mitchell’s remaining claims all arise, if at all, under state tort law. Supplemental jurisdiction

exists whenever state law and federal law claims derive from the same nucleus of operative facts and

when considerations of judicial economy dictate having a single trial. See United Mine Workers of

America v. Gibbs, 383 U.S. 715, 724 (1966). The Court, however, may exercise discretion in

hearing state law matters. Id. at 726. In cases in which the federal law claims are dismissed before




                                                  7
Case: 5:20-cv-00059-BYP Doc #: 5 Filed: 08/31/20 8 of 8. PageID #: 65




(5:20CV59)


trial, the state law claims should also be dismissed. Id. Having dismissed Mitchell’s federal law

claims, the Court declines jurisdiction to hear his state law claims.

                                          IV. Conclusion

       Accordingly, Plaintiffs’ Applications to Proceed in forma pauperis (ECF Nos. 2, 3) are

granted and this action is dismissed pursuant to 28 U.S.C. §1915(e), without prejudice to any state

law claims Plaintiffs may assert in state court. The Court certifies, pursuant to 28 U.S.C. §

1915(a)(3), that an appeal from this decision could not be taken in good faith.



       IT IS SO ORDERED.



August 31, 2020                                 /s/ Benita Y. Pearson
Date                                          Benita Y. Pearson
                                              United States District Judge




                                                  8
